Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00079-CV

                           IN THE INTEREST OF N.S., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00190
                    Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFRIMED.

       SIGNED June 11, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice